DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are pending:
		Claims 1-4 are rejected. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,974,175. This is a statutory double patenting rejection.
	Regarding claim 1, the patent claims recite a clarifier rake for processing sludge, comprising: a. a plurality of arms rotating about a center axis (see patent claim 1), each of the plurality of arms having a free distal end and a proximal end attached to the center axis (see patent claim 1); b. an array of blades on at least one of the plurality of arms for processing the sludge in a spiral path towards the center axis, wherein each array of blades comprises at least a first blade and a second blade (see patent claim 1), the first blade being closer than the second 
	Regarding claim 2, the patent claims recite the clarifier rake of claim 1, wherein each of the array of blades is arcuate (see patent claim 2).
	Regarding claim 3, the patent claims recite a clarifier rake for processing sludge, comprising: a) a plurality of arms rotating about a center axis (see patent claim 3), each of the plurality of arms having a free distal end and a proximal end attached to the center axis (see patent claim 3); b) an array of arcuate blades on at least one of the plurality of arms for urging the sludge in a spiral path towards the center axis (see patent claim 3), wherein each array of blades comprises at least a first blade, a second blade and a third blade (see patent claim 3), the first blade being closer than the second blade or the third blade to the free distal end of the at least one of the plurality of arms (see patent claim 3), and the third blade being closer than the second blade or the first blade to the proximate end of the at least one of the plurality of arms (see patent claim 3), wherein the first blade has a more acute angle than the second blade, the second blade has a more acute angle than the third blade (see patent claim 3), the third blade has a larger height than the first blade, and the second blade has a larger height than the first blade (see patent claim 3).
	Regarding claim 4, the patent claims recite a clarifier for processing FGD sludge particulate comprising: a. A clarifier tank (see patent claim 4); b. A clarifier rake comprising two or more arms rotating around a center axis (see patent claim 4), each of the plurality of arms having a free distal end and a proximal end attached to the center axis (see patent claim 4); c. A well on the bottom of the clarifier tank for receiving FGD sludge particulate (see patent claim 4); d. An array of arcuate blades on at least one of the two or more arms for pushing FGD sludge particulate to the well in an spiral path (see patent claim 4), wherein each array of blades comprises at least first and a second blades (see patent claim 4), the first blade being closer than 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	Door Co. (GB 391,240) teaches in improvements in classifiers.
	Pink (USPN 3,662,896) teaches an apparatus for draining liquid from a suspension. 
	Hikes (USPN 3,327,867) teaches a scum skimmer for a liquid clarifier. 
	Kuss (USPN 2,963,157) teaches separation of solids from liquids by sedimentation. 
Laros (US 2013/0256243) teaches an open-channel feed dilution system for a thickener or settling tank. 
Chelminski (USPN 2,499,460) teaches sediment moving blade.
Hill (USPN 4,222,879) teaches settling clarifier.
Sambraus (USPN 2,880,877) teaches a clarification unit plant for service and waste water. 
Bousman (USPN 1,741,498) teaches a continuous settling apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778